 

EXHIBIT 10.1

 

HANCOCK JAFFE LABORATORIES, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated July 26, 2019 (the “Effective
Date”), is made by and between Hancock Jaffe Laboratories, Inc. (“Hancock
Jaffe”) and Marc H. Glickman (“Executive,” and together with Hancock Jaffe, the
“Parties”).

 

WHEREAS, Hancock Jaffe and Executive enterred into an Employment Agreement dated
July 22, 2016 (the “Pre-existing Employment Agreement”);

 

WHEREAS, Hancock Jaffe desires to continue to employ Executive, and Executive
desires to be so employed, pursuant to the terms of this Agreement; and

 

WHEREAS, the terms of this Agreement shall supercede the terms of the
Pre-existing Employment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. POSITION AND DUTIES.

 

(a) Hancock Jaffe shall continue to employ Executive as its Senior Vice
President and Chief Medical Officer. Executive shall be responsible for
advancing the science and development of Hancock Jaffe’s existing and new
products and acting as chief laison with the medical community. Executive shall
perform the duties set forth in this Section 1, in addition to those employment
duties that are usual and customary for Executive’s position and those
additional employment duties that may be assigned to Executive by the Chief
Executive Officer (“CEO”) of Hancock Jaffe from time to time.

 

(b) Executive shall report directly to the CEO.

 

(c) Executive shall devote all of Executive’s business time, energy, judgment,
knowledge and skill and Executive’s best efforts to the performance of
Executive’s duties with Hancock Jaffe, provided that the foregoing shall not
prevent Executive from (i) participating in charitable, civic, educational,
professional, community or industry affairs; and (ii) managing Executive’s
passive personal investments, so long as such activities in the aggregate do not
interfere or conflict with Executive’s duties hereunder or create a potential
business or fiduciary conflict.

 

2. AT-WILL EMPLOYMENT. Executive’s employment with Hancock Jaffe is “at will,”
and, may be terminated at any time, with or without cause and with or without
notice, for any reason, by either Employee or Hancock Jaffe. No individual,
other than the CEO (with the approval of Hancock Jaffe’s board of directors (the
“Board”)), has the legal authority or ability to alter the “at-will” nature of
the employment relationship and, by signing this Agreement, Employee is
confirming that there are no oral, collateral, or other written statements by
any employee or representative of Hancock Jaffe to the contrary. The CEO can
alter the “at-will” nature of the Executive’s employment relationship with
Hancock Jaffe only in a written agreement signed both by the CEO and Employee,
and with the approval of the Board.

 

 1 

 

 

3. BASE SALARY. Hancock Jaffe shall pay Executive a base salary (“Base Salary”)
at an annual rate of Three Hundred and Fifty Thousand Dollars ($350,000) during
the Term, paid in accordance with the regular payroll practices of Hancock
Jaffe. The Base Salary shall be subject to annual review and adjustment at the
sole discretion of the CEO and Hancock Jaffe’s Board of Directors.

 

4. EQUITY INCENTIVE. Executive currently has one hundred and eighty four
thousand five hundred (184,500) options for the right to purchase Hancock
Jaffe’s common stock at ten dollars ($10.00) per share (the “Existing Options”).
Upon approval of the Board the Existing Options shall be repriced to two dollars
($2.00) per share. All other terms of the Existing Options shall remain
unchanged and in full force and effect. In addition to the Existing Options,
upon approval of the Board, Executive shall be granted stock options for the
right to purchase one hundred and eighty thousand (180,000) shares of Hancock
Jaffe common stock at a price equal to two dollars ($2.00) per share (the “New
Stock Options”). The New Stock Options shall vest quarterly, over a three (3)
year period. The stock options shall be granted in accordance with the Hancock
Jaffe 2016 Omnibus Incentive Plan (the “Option Plan”), and shall be subject to
such other terms and conditions as are set forth in the Option Plan and the
agreement issued pursuant to the Option Plan, provided, however, that provided
that such period does not extend beyond the ten (10) year expiration date of the
Existing Options or the New Options, Executive shall have up to one (1) year
following the termination of this Agreement for any reason other than Cause, for
Executive to exercise any exercisable portion of the Existing Options and New
Options.

 

5. EMPLOYEE BENEFITS.

 

(a) BENEFIT PLANS. During the Term, Executive shall be entitled to participate
in any employee benefit plans that Hancock Jaffe has adopted or may adopt,
maintains or contributes to for the benefit of its employees generally, subject
to satisfying the applicable eligibility requirements, except to the extent such
plans are duplicative of the benefits otherwise provided to Executive hereunder.
Executive’s participation shall be subject to the terms of the applicable plan
documents and generally applicable Hancock Jaffe policies for similarly situated
Hancock Jaffe executives. Healthcare and Dental Benefit Premiums for Executive
and Executive’s dependents will be one hundered percent (100%) paid by Hancock
Jaffe. Notwithstanding the foregoing, Hancock Jaffe may modify or terminate any
employee benefit plan at any time.

 

(b) VACATIONS. During the Term, Executive shall be entitled to paid vacation
time in accordance with Hancock Jaffe’s policy applicable to senior management
employees as in effect from time to time; provided, however, that Executive
shall be entitled to no less than twenty five (25) days of paid vacation per
calendar year. A maximum of ten (10) days of unused vacation time may be carried
forward from one calendar year to any subsequent calendar year.

 

(c) HOLIDAYS AND PERSONAL DAYS. During the Term, Executive shall be entitled to
Holidays and Personal Days in accordance with Hancock Jaffe then existing policy
(currently twelve (12) paid Holidays and two (2) Personal days per calendar
year). Unused Holidays and Personal Days may not be carried forward from one
calendar year to any subsequent calendar year.

 

(d) PENSION AND PROFIT SHARING PLANS. During the Term, Executive shall be
entitled to participate in any Pension or Profit Sharing Plan or other type of
plan adopted by Hancock Jaffe for the benefit of its Executives and/or employees
generally, including without limitation the Company’s 401(k) plan.

 

(e) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as Hancock Jaffe may require from time to time, Executive shall be
reimbursed in accordance with Hancock Jaffe’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses incurred and paid by Executive
during the Term and in connection with the performance of Executive’s duties
hereunder.

 

 2 

 

 

6. TERMINATION. Executive’s employment under this Agreement shall terminate on
the first to occur of the following:

 

(a) DISABILITY. Upon ten (10) days’ prior written notice by Hancock Jaffe to
Executive of termination due to Disability. “Disability” shall mean Executive is
unable to perform each of the essential duties of Executive’s position by reason
of a medically determinable physical or mental impairment that is potentially
permanent in character or that can be expected to last for a continuous period
of not less than twelve (12) months.

 

(b) DEATH. Automatically upon the death of Executive.

 

(c) CAUSE. Immediately upon written notice by Hancock Jaffe to Executive of a
termination for Cause. “Cause” shall mean Executive’s:

 

(i) willful misconduct or gross negligence in the performance of Executive’s
duties to Hancock Jaffe;

 

(ii) willful failure to perform Executive’s duties to Hancock Jaffe or to follow
the lawful directives of the CEO (other than as a result of death or
Disability);

 

(iii) indictment for, conviction of or pleading of guilty or nolo contendere to,
a felony or any crime involving moral turpitude;

 

(iv) repeated failure to cooperate in any audit or investigation of the business
or financial practices of Hancock Jaffe;

 

(v) performance of any material act of theft, embezzlement, fraud, malfeasance,
dishonesty or misappropriation of Hancock Jaffe’s property; or

 

(vi) material breach of this Agreement or any other material agreement with
Hancock Jaffe or a material violation of Hancock Jaffe’s code of conduct or
other written policy.

 

Executive shall be given written notice detailing the specific Cause event and a
period of ten (10) days following Executive’s receipt of such notice to cure
such event (if susceptible to cure) to the reasonable satisfaction of the CEO.
Notwithstanding anything to the contrary contained herein, Executive’s right to
cure as set forth in the preceding sentence shall not apply if there are
habitual or repeated breaches by Executive. A termination for Cause shall be
deemed to include a determination by the CEO or its designee following
Executive’s termination of service that circumstances existing prior to such
termination would have entitled Hancock Jaffe to have terminated Executive for
Cause. All rights Executive has or may have under this Agreement shall be
suspended automatically during the pendency of any investigation by the CEO or
its designee, or during any negotiations between the CEO or its designee and
Executive, regarding any actual or alleged act or omission by Executive of the
type described in this definition of Cause.

 

(d) GOOD REASON. Upon written notice by Executive to Hancock Jaffe of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the consent of Executive, unless such events are
fully corrected in all material respects by Hancock Jaffe within thirty (30)
days following written notification by Executive to Hancock Jaffe of the
occurrence of one of the events:

 

(i) material diminution in Executive’s Base Salary or Annual Bonus opportunity;

 

(ii) relocation of Executive’s primary work location by more than 25 miles from
its then current location; or

 

 3 

 

 

(iii) a material breach by Hancock Jaffe of a material term of this Agreement.

 

Executive shall provide Hancock Jaffe with a written notice detailing the
specific circumstances alleged to constitute Good Reason within thirty (30) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of Hancock Jaffe’s
thirty (30) day cure period described above. Otherwise, any claim of such
circumstances as Good Reason shall be deemed irrevocably waived by Executive.

 

(e) WITHOUT CAUSE. Immediately upon written notice by Hancock Jaffe to Executive
of an involuntary termination without Cause (other than for death or
Disability).

 

(f) VOLUNTARY TERMINATION. Upon ninety (90) days’ prior written notice by
Executive to Hancock Jaffe of Executive’s voluntary termination of employment
without Good Reason (which Hancock Jaffe may, in its sole discretion, make
effective earlier than any notice date).

 

7. CONSEQUENCES OF TERMINATION.

 

(a) DEATH/DISABILITY. In the event that Executive’s employment ends on account
of Executive’s death or Disability, Executive or Executive’s estate, as the case
may be, shall be entitled to the following (with the amounts due under Sections
7(a)(i) through 7(a)(iv) below to be paid within sixty (60) days following
termination of employment, or such earlier date as may be required by applicable
law):

 

(i) any unpaid Base Salary through the date of termination;

 

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

 

(iii) any accrued but unused vacation time in accordance with Hancock Jaffe
policy, which shall be prorated for any year in which Executive’s employment
with Hancock Jaffe is terminated; and

 

(iv) all other payments, benefits or fringe benefits to which Executive shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant (collectively, Sections
7(a)(i) through 7(a)(iv) hereof shall be hereafter referred to as the “Accrued
Benefits”).

 

(b) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If Executive’s employment is
terminated (i) by Hancock Jaffe for Cause or (ii) by Executive without Good
Reason, Hancock Jaffe shall pay to Executive the Accrued Benefits.

 

(c) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If Executive’s employment by
Hancock Jaffe is terminated by Hancock Jaffe other than for Cause or Disability
or by Executive for Good Reason, Hancock Jaffe shall pay or provide Executive
the following:

 

(i) the Accrued Benefits; and

 

(ii) continued payment of the Base Salary for three (3) months for each 1 year
that Executive has been employed by the Company, up to a total of one (1) year
of Executive’s Base Salary.

 

Payments and benefits provided under this Section 7(c) shall be in lieu of any
termination or severance payments or benefits to which Executive may be eligible
under any of the plans, policies or programs of Hancock Jaffe or under the
Worker Adjustment Retraining Notification Act of 1988, as amended, or any
similar state statute or regulation. Should Executive die prior to the payment
of the Severance Amount, the Severance Amount shall be paid to the heirs or
estate of Executive in accordance with the schedule set forth herein.

 

 4 

 

 

(d) OTHER OBLIGATIONS. Upon any termination of Executive’s employment with
Hancock Jaffe, Executive shall automatically be deemed to have resigned from any
and all other positions he then holds as an officer, director or fiduciary of
Hancock Jaffe and any other entity that is part of the same consolidated group
as Hancock Jaffe or in which capacity Executive serves at the direction of or as
a result of his position with Hancock Jaffe; and Executive shall, within 10 days
of such termination, take all actions as may be necessary under applicable law
or requested by Hancock Jaffe to effect any such resignations.

 

(e) EXCLUSIVE REMEDY. The amounts payable to Executive following termination of
employment hereunder pursuant to Sections 7(a), (b) and (c) above shall be in
full and complete satisfaction of Executive’s rights under this Agreement and
any other claims that Executive may have in respect of Executive’s employment
with Hancock Jaffe or any of its Affiliates (as defined below), and Executive
acknowledges that such amounts are fair and reasonable, and are Executive’s sole
and exclusive remedy, in lieu of all other remedies at law or in equity, with
respect to the termination of Executive’s employment hereunder or any breach of
this Agreement.

 

(f) NO MITIGATION OR OFFSET. Executive shall not be required to seek or accept
other employment or otherwise to mitigate damages as a condition to the receipt
of benefits pursuant to this Section 7, and amounts payable pursuant to this
Section 7 shall not be offset or reduced by any amounts received by Executive
from other sources.

 

(g) NO WAIVER OF ERISA-RELATED RIGHTS. Nothing in this Agreement shall be
construed to be a waiver by Executive of any benefits accrued for or due to
Executive under any employee benefit plan (as such term is defined in the
Employee Retirement Income Security Act of 1974, as amended) maintained by
Hancock Jaffe, if any, except that Executive shall not be entitled to any
severance benefits pursuant to any severance plan or program of Hancock Jaffe
other than as provided herein.

 

(h) CLAWBACK. All awards, amounts or benefits received or outstanding under this
Agreement shall be subject to clawback, cancellation, recoupment, rescission,
payback, reduction or other similar action in accordance with the terms of any
applicable law related to such actions, as may be in effect from time to time.
Hancock Jaffe may take such actions as may be necessary to effectuate any
provision of applicable law relating to clawback, cancellation, recoupment,
rescission, payback or reduction of compensation, whether adopted before or
after the Effective Date, without further consideration or action.

 

8. RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement upon termination beyond the Accrued Benefits
shall only be payable if Executive delivers to Hancock Jaffe and does not revoke
a general release of claims in favor of Hancock Jaffe in a form satisfactory to
Hancock Jaffe. Such release shall be furnished to Executive within two business
days after Executive’s date of termination, and must be executed and delivered
(and no longer subject to revocation, if applicable) within thirty (30) days
following termination (or such longer period to the extent required by law).

 

9. RESTRICTIVE COVENANTS.

 

(a) Confidentiality.

 

(i) Company Information. At all times during the Term and thereafter, Executive
shall hold in strictest confidence, and shall not use, except in connection with
the performance of Executive’s duties, and shall not disclose to any person or
entity, any Confidential Information of Hancock Jaffe. “Confidential
Information” means any Hancock Jaffe proprietary or confidential information,
technical data, trade secrets or know-how, including research, product plans,
products, services, customer lists and customers, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, marketing, distribution and sales methods and systems, sales and
profit figures, finances and other business information disclosed to Executive
by Hancock Jaffe, either directly or indirectly in writing, orally or by
drawings or inspection of documents or other tangible property. However,
Confidential Information does not include any of the foregoing items which has
become publicly known and made generally available through no wrongful act of
Executive.

 

 5 

 

 

(ii) Executive-Restricted Information. During the Term, Executive shall not
improperly use or disclose any proprietary or confidential information or trade
secrets of any person or entity with whom Executive has an agreement or duty to
keep such information or secrets confidential.

 

(iii) Third Party Information. Executive recognizes that Hancock Jaffe has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Hancock Jaffe’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. At all times during the Term and thereafter, Executive shall hold in
strictest confidence, and shall not use, except in connection with the
performance of Executive’s duties, and shall not disclose to any person or
entity, such third party confidential or proprietary information, and shall not
use it except as necessary in performing Executive’s duties, consistent with
Hancock Jaffe’s agreement with such third party.

 

(b) Nonsolicitation of Employees. During the Term and for a period of twelve
(12) months thereafter, Executive shall not, acting alone or in conjunction with
others, directly or indirectly, other than on behalf of Hancock Jaffe and its
Affiliates, solicit employment for or of employees of Hancock Jaffe or its
Affiliates or induce, solicit or entertain any employee to leave the employ of
Hancock Jaffe or its Affiliates.

 

(c) NONDISPARAGEMENT. Executive shall not make negative comments or otherwise
disparage Hancock Jaffe or any person or entity or business unit controlled by,
controlling or under common control with Hancock Jaffe (“Affiliates”) or any of
their officers, directors, managers, employees, consultants, equityholders,
agents or products. The foregoing shall not be violated by truthful statements
(i) in response to legal process, required governmental testimony or filings or
administrative or arbitral proceedings (including depositions in connection with
such proceedings) or (ii) made in the course of Executive discharging his duties
for Hancock Jaffe.

 

(d) COOPERATION. Upon the receipt of reasonable notice from Hancock Jaffe, while
employed by Hancock Jaffe and thereafter, Executive shall respond and provide
information with regard to matters in which Executive has knowledge as a result
of Executive’s employment with Hancock Jaffe, and shall provide reasonable
assistance to Hancock Jaffe, its Affiliates and their respective representatives
in defense of any claims that may be made against Hancock Jaffe or its
Affiliates, and shall assist Hancock Jaffe and its Affiliates in the prosecution
of any claims that may be made by Hancock Jaffe or its Affiliates, to the extent
that such claims may relate to the period of Executive’s employment with Hancock
Jaffe (collectively, the “Claims”). Executive shall promptly inform Hancock
Jaffe if Executive becomes aware of any lawsuits involving Claims that may be
filed or threatened against Hancock Jaffe or its Affiliates. Executive also
shall promptly inform Hancock Jaffe (to the extent that Executive is legally
permitted to do so) if Executive is asked to assist in any investigation of
Hancock Jaffe or its Affiliates (or their actions) or another party attempts to
obtain information or documents from Executive (other than in connection with
any litigation or other proceeding in which Executive is a party-in-opposition)
with respect to matters Executive believes in good faith to relate to any
investigation of Hancock Jaffe or its Affiliates, in each case, regardless of
whether a lawsuit or other proceeding has then been filed against Hancock Jaffe
or its Affiliates with respect to such investigation, and shall not do so unless
legally required. During the pendency of any litigation or other proceeding
involving Claims, Executive shall not communicate with anyone (other than
Executive’s attorneys and tax and/or financial advisors and except to the extent
that Executive determines in good faith is necessary in connection with the
performance of Executive’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving Hancock Jaffe or any of its Affiliates
without getting the prior written consent of Hancock Jaffe. Upon presentation of
appropriate documentation, Hancock Jaffe shall pay or reimburse Executive for
all reasonable out-of-pocket travel, duplicating or telephonic expenses incurred
by Executive in accordance with Hancock Jaffe’s applicable policies in complying
with this Section 9(d), and Executive shall be compensated by Hancock Jaffe at a
reasonable hourly rate for assistance given after the end of the Term.

 

 6 

 

 

(e) Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions, and all Original Works of Authorship.

 

(i) As between the Parties, all information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Executive or which are disclosed or made known to
Executive, individually or in conjunction with others, during the Term and which
relate to Hancock Jaffe’s business, products or services (including all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of clients or customers or their
requirements, the identity of key contacts within the client or customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks) are and shall be the
sole and exclusive property of Hancock Jaffe. Moreover, all drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, discoveries and inventions are
and shall be the sole and exclusive property of Hancock Jaffe.

 

(ii) In particular, Executive hereby specifically assigns and transfers to
Hancock Jaffe all of Executive’s worldwide right, title and interest in and to
all such information, ideas, concepts, improvements, discoveries or inventions,
and any United States or foreign applications for patents, inventor’s
certificates or other industrial rights that may be filed thereon, and
applications for registration of such names and marks. During the Term and
thereafter, Executive shall assist Hancock Jaffe and its nominee at all times in
the protection of such information, ideas, concepts, improvements, discoveries
or inventions, both in the United States and all foreign countries, including
the execution of all lawful oaths and all assignment documents requested by
Hancock Jaffe or its nominee in connection with the preparation, prosecution,
issuance or enforcement of any applications for United States or foreign letters
patent, and any application for the registration of such names and marks.

 

(iii) Moreover, if during the Term, Executive creates any original work of
authorship fixed in any tangible medium of expression which is the subject
matter of copyright (such as reports, videotapes, written presentations,
computer programs, drawings, maps, architectural renditions, models, manuals,
brochures or the like) relating to Hancock Jaffe’s business, products or
services, whether such work is created solely by Executive or jointly with
others, Hancock Jaffe shall be deemed the author of such work if the work is
prepared by Executive in the scope of Executive’s employment; or, if the work is
not prepared by Executive within the scope of Executive’s employment but is
specially ordered by Hancock Jaffe as a contribution to a collective work, as a
part of any written or audiovisual work, as a translation, as a supplementary
work, as a compilation or as an instructional text, then the work shall be
considered to be work made for hire and Hancock Jaffe shall be the author of the
work. In the event such work is neither prepared by the Executive within the
scope of Executive’s employment or is not a work specially ordered and deemed to
be a work made for hire, then Executive shall assign, and by these presents,
does assign, to Hancock Jaffe all of Executive’s worldwide right, title and
interest in and to such work and all rights of copyright therein. Both during
the Term and thereafter, Executive shall assist Hancock Jaffe and its nominee,
at any time, in the protection of Hancock Jaffe’s worldwide right, title and
interest in and to the work and all rights of copyright therein, including the
execution of all formal assignment documents requested by Hancock Jaffe or its
nominee and the execution of all lawful oaths and applications for registration
of copyright in the United States and foreign countries; provided, however, that
Executive shall be compensated by Hancock Jaffe at a reasonable hourly rate for
assistance given after the end of the Term.

 

(iv) Notwithstanding the foregoing provisions of this Section 9(e), pursuant to
the California Labor Code, Hancock Jaffe hereby notifies Executive that the
provisions of this Section 9(e) shall not apply to any inventions for which no
equipment, supplies, facility or trade secret information of Hancock Jaffe was
used and which were developed entirely on Executive’s own time, unless (A) the
invention relates (1) to the business of Hancock Jaffe, or (2) to actual or
demonstrably anticipated research or development of Hancock Jaffe, or (B) the
invention results from any work performed by Executive for Hancock Jaffe. A copy
of the applicable provisions of the California Labor Code shall be made
available to Executive upon Executive’s request.

 

 7 

 

 

(f) RETURN OF COMPANY PROPERTY. On the date of Executive’s termination of
employment with Hancock Jaffe for any reason (or at any time prior thereto at
Hancock Jaffe’s request), Executive shall return all property belonging to
Hancock Jaffe or its Affiliates (including any Hancock Jaffe or
Affiliate-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents or property belonging to Hancock Jaffe
or an Affiliate).

 

(g) EFFECT OF EXECUTIVE BECOMING A BAD LEAVER. Notwithstanding any provision of
this Agreement to the contrary, if (i) Executive breaches any of the covenants
set forth in this Agreement at any time during the period commencing on the
Effective Date and ending twenty four (24) months after Executive’s termination
of employment with Hancock Jaffe for any reason and (ii) Executive fails to cure
such breach within ten (10) days of the effective date of written notice of such
breach given by Hancock Jaffe, then Executive shall be deemed a “Bad Leaver.” If
Executive is or becomes a Bad Leaver, then (i) any severance being paid to
Executive pursuant to this Agreement or otherwise shall immediately cease upon
commencement of such action and (ii) Executive shall be liable to repay to
Hancock Jaffe any severance previously paid to him by Hancock Jaffe, less $100
to serve as consideration for the release described in Section 8 above.

 

10. EQUITABLE RELIEF AND OTHER REMEDIES. Executive acknowledges that Hancock
Jaffe’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 above would be inadequate and in the event of such a
breach or threatened breach, in addition to any remedies at law, Hancock Jaffe,
without posting any bond, shall be entitled to seek to obtain equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy that may then be
available, without the necessity of showing actual monetary damages or the
posting of a bond or other security.

 

11. NO ASSIGNMENTS. This Agreement is personal to each of the Parties. Except as
provided in this Section 11, neither Party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
Party. Hancock Jaffe may assign this Agreement to any of its Affiliates or to
any successor to all or substantially all of the business and/or assets of
Hancock Jaffe, provided that Hancock Jaffe shall require such Affiliate or
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Hancock Jaffe would be required to perform it
if no such succession had taken place. As used in this Agreement, “Hancock
Jaffe” shall mean Hancock Jaffe and any Affiliate or successor to its business
and/or assets that assumes and agrees to perform the duties and obligations of
Hancock Jaffe under this Agreement by operation of law or otherwise.

 

12. NOTICE. Any notice that either Party may be required or permitted to give to
the other shall be in writing and may be delivered personally, by electronic
mail or via a postal service, postage prepaid, to such electronic mail or postal
address and directed to such person as Hancock Jaffe may notify Executive from
time to time; and to Executive at his electronic mail or postal address as shown
on the records of Hancock Jaffe from time to time, or at such other electronic
mail or postal address as Executive, by notice to Hancock Jaffe, may designate
in writing from time to time.

 

13. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of Hancock Jaffe, the terms of this Agreement shall govern and control.

 

 8 

 

 

14. SEVERABILITY. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction.

 

15. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

16. Applicable Law; Choice of Venue and Consent to Jurisdiction; Service of
Process.

 

(a) All questions concerning the construction, validity and interpretation of
this Agreement and the performance of the obligations imposed by this Agreement
shall be governed by the internal laws of the State of California applicable to
agreements made and wholly to be performed in such state without regard to
conflicts of law provisions of any jurisdiction.

 

(b) For purposes of resolving any dispute that arises directly or indirectly
from the relationship of the Parties evidenced by this Agreement, the Parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and further agree that any related litigation shall be conducted
solely in the courts of Orange County, California or the federal courts for the
United States for the Central District of California, where this Agreement is
made and/or to be performed, and no other courts.

 

(c) Each Party may be served with process in any manner permitted under State of
California law, or by United States registered or certified mail, return receipt
requested.

 

17. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by
Hancock Jaffe. No waiver by either Party at any time of any breach by the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement together with all exhibits hereto sets forth the entire agreement of
the Parties in respect of the subject matter contained herein and supersedes any
and all prior agreements or understandings between Executive and Hancock Jaffe
or its Affiliates with respect to the subject matter hereof, including the
Pre-existing Employment Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof, have
been made by either Party that are not expressly set forth in this Agreement.

 

18. REPRESENTATIONS. Executive represents and warrants to Hancock Jaffe that (a)
Executive has the legal right to enter into this Agreement and to perform all of
the obligations on Executive’s part to be performed hereunder in accordance with
its terms, and (b) Executive is not a party to any agreement or understanding,
written or oral, and is not subject to any restriction, which, in either case,
could prevent Executive from entering into this Agreement or performing all of
Executive’s duties and obligations hereunder.

 

19. TAX MATTERS.

 

(a) WITHHOLDING. Any and all amounts payable under this Agreement or otherwise
shall be subject to, and Hancock Jaffe may withhold from such amounts, any
federal, state, local or other taxes as may be required to be withheld pursuant
to any applicable law or regulation.

 

 9 

 

 

(b) SECTION 409A COMPLIANCE.

 

(i) The intent of the Parties is that payments and benefits under this Agreement
be exempt from (to the extent possible) Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986 and the regulations and guidance promulgated
thereunder, as amended (collectively, the “Code”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to the Parties of the applicable provision without
violating the provisions of Section 409A. In no event shall Hancock Jaffe be
liable for any additional tax, interest or penalty that may be imposed on
Executive by Section 409A or damages for failing to comply with Section 409A.

 

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Notwithstanding anything to the contrary in this Agreement, if
Executive is deemed on the date of termination to be a “specified employee”
under Section 409A, then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Section
409A payable on account of a “separation from service,” such payment or benefit
shall not be made or provided until the earlier of (A) the expiration of the
six-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death, to the extent required under
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 19(b)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum on the first
business day following the six-month period, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Executive, (B) any right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit and (C) no such reimbursement, expenses eligible for reimbursement or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

 

(iv) For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be at the sole
discretion of the Board.

 

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.

 

 10 

 

 

(c) Modification of Payments. In the event it shall be determined that any
payment, right or distribution by Hancock Jaffe or any other person or entity to
or for the benefit of Executive pursuant to the terms of this Agreement or
otherwise, in connection with, or arising out of, Executive’s employment with
Hancock Jaffe or a change in ownership or effective control of Hancock Jaffe or
a substantial portion of its assets (a “Payment”) is a “parachute payment”
within the meaning of Code Section 280G on account of the aggregate value of the
Payments due to Executive being equal to or greater than three times the “base
amount,” as defined in Code Section 280G (the “Parachute Threshold”), so that
Executive would be subject to the excise tax imposed by Code Section 4999 (the
“Excise Tax”) and the net after-tax benefit that Executive would receive by
reducing the Payments to the Parachute Threshold is greater than the net
after-tax benefit Executive would receive if the full amount of the Payments
were paid to Executive, then the Payments payable to Executive shall be reduced
(but not below zero) so that the Payments due to Executive do not exceed the
amount of the Parachute Threshold, reducing first any Payments under Section 7
above.

 

By signing this Agreement Below, Executive acknowledges that Executive:

 

  (1) has read and understood the entire Agreement;         (2) has had the
opportunity to ask questions and consult counsel or other advisors about its
terms; and         (3) agrees to be bound by it.

 

 11 

 

 

In witness whereof, Hancock Jaffe has caused this Agreement to be executed in
its name and on its behalf, and Executive acknowledges understanding and
acceptance of, and agrees to, the terms of this Agreement, all as of the
Effective Date.

 

HANCOCK JAFFE LABORATORIES, INC.   EXECUTIVE       /s/ Robert A. Berman   /s/
Marc H. Glickman Robert A. Berman   Marc H. Glickman Chief Executive Officer    

 

 12 

 

